Citation Nr: 0711931	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  05-32 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date prior to November 30, 2004, 
for the grant of service connection for left epididymitis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan which denied the benefit sought on appeal.


FINDINGS OF FACT

1.  The veteran filed a claim of entitlement to service 
connection for left epididymitis in February 1987.

2.  Following a June 1987 VA examination, which found the 
condition by history, but found no evidence of swelling, 
hernia, hydrocele, or any abnormality; a July 1987 rating 
decision denied entitlement to service connection for 
residuals of left epididymitis.  The veteran did not appeal.

3.  The veteran filed to reopen his claim on November 30, 
2004.

4.  The veteran did not raise the claim of entitlement to 
service connection for left epididymitis at any time earlier 
than November 30, 2004.


CONCLUSION OF LAW

An effective date earlier than November 30, 2004, for the 
grant of service connection for left epididymitis is not 
warranted.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.159, 3.400 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2004 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a).  In a March 2006 letter, the RO provided notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disability on appeal.  The 
claim was thereafter readjudicated in the August 2006 
supplemental statement of the case.  In this case, any error 
was cured by providing notice and readjudicating the claim.  
The veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Background

The veteran originally filed a claim for service connection 
for residuals of left epididymitis in February 1987.  By a 
rating decision dated in July 1987, the veteran's claim was 
denied as the June 1987 VA examination found the condition by 
history, but found no evidence of swelling, hernia, 
hydrocele, or any abnormality.  The July 1987 rating decision 
denied entitlement to service connection for residuals of 
left epididymitis.  The veteran did not appeal.  The July 
1987 rating decision was therefore final.  38 U.S.C.A. § 7105 
(West 2002).

In November 2004, the veteran filed to reopen his claim for 
left epididymitis.  In an April 2005 rating decision the RO 
found that the veteran had submitted new and material 
evidence to reopen his claim for service connection for left 
epididymitis.  Thereafter, the RO granted service connection, 
and assigned a 10 percent disability evaluation effective 
November 30, 2004, the date he filed to reopen his claim.

In his May 2005 notice of disagreement, the veteran contends 
that his effective date for left epididymitis should be 
retroactive to 1987 because it was his belief that he was 
denied service connection in 1987 because his medical records 
could not be found.  

A letter from Anthony R. Gauthier, M.D. dated in February 
2005 indicated the veteran had a small 2 mm right epididymal 
cyst and a small right hydrocele.  The veteran was referred 
to the pain clinic and he spoke to the veteran about hot sitz 
baths, nonsteroidal anti-inflammatory drugs (NSAIDS), and a 
scrotal supporter.

At an April 2005 VA examination, the veteran reported being 
bothered off and on ever since the military with tenderness 
in the left testicle.  The examiner noted the veteran's 
treatment in 1954 for left epididymitis.  The examination 
showed both testicles to be atrophic.  There was a definite 
enlarged, swollen, tender, left epididymitis.  The examiner 
diagnosed left epididymitis, chronic which had its onset in 
military service.  

A letter from Kevin J. Kelly, M.D., dated in June 2005 noted 
the veteran's history of recurrent testicular problems and 
epididymitis over the years and noted he had been the 
veteran's primary care provider.  Dr. Kelly indicated he 
first saw the veteran in 1987 and had treated the veteran for 
multiple conditions to include epididymitis.

A letter from James T. McLaren, M.D., dated September 2005 
indicated that he took care of the veteran for his peripheral 
vascular disease.  

At his December 2006 Travel Board hearing, the veteran 
testified that he was hospitalized in service for left 
epididymitis and never had a physical examination at the time 
of discharge.  The veteran indicated he was told that his 
military medical records were burned in a fire in St. Louis 
in 1973; however, those records were eventually obtained.  
The veteran indicated that he filed a claim to reopen in 
1997.

Criteria and analysis

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim or a claim reopened after final disallowance, will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 C.F.R. § 3.400.

The effective date of an award of service connection shall be 
the day following the date of discharge or release if 
application is received within one year from such date of 
discharge or release.  Otherwise, the effective date is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Any communication from or action by a veteran indicating 
intent to apply for a benefit under laws administered by VA 
may be considered an informal claim.  38 C.F.R. § 3.155.

The July 1987 RO decision indicated the veteran's military 
records were available and the RO noted his hospitalization 
and treatment for left epididymitis in 1954.  The RO 
indicated that no residuals were noted on the veteran's 
December 1954 separation examination.  The RO denied service 
connection as the June 1987 VA examination did not find a 
current disability.

Pursuant to the laws and regulations cited above, the 
effective date for service connection for left epididymitis 
is the later date of either the date he filed his claim to 
reopen, or the date that entitlement arose.  The veteran 
filed his claim to reopen on November 30, 2004.  There is no 
evidence that the veteran filed an informal claim of 
entitlement to service connection for left epididymitis under 
38 C.F.R. § 3.155 before November 30, 2004.  For these 
reasons, an effective date earlier than November 30, 2004, 
for service connection for left epididymitis must be denied.


ORDER

Entitlement to an effective date prior to November 30, 2004, 
for the grant of service connection for left epididymitis is 
denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


